Per Curiam.

By the statute of 1793, c. 34, it is provided, that “ legitimate children shall follow and have the settlement of their father, if he shall have any within this Commonwealth, until they gain a settlement of their own ; but if he shall have none, they shall, in like manner, follow and have the settlement of their mother, if she shall have any.” It was the intention of the legislature, that the settlement of children having the settlement of the mother should change with that of the mother, in the same way that it would with that of the father, if he had one within the Commonwealth. Before this statute the law was different. Taunton v. Freetown, 16 Mass. Rep. 52. According to the agreement of the parties, the defendants must be defaulted.1

 Parsonsfield v. Kennebunkport, 4 Greenl. 51. See Scituate v. Hanover, 7 Pick. 140